               Case 9:21-bk-10269-DS                    Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                     Desc
                                                        Main Document    Page 1 of 63

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Larada Sciences, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Lice Clinics of America
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  154 East Myrtle Avenue
                                  Suite 101
                                  Murray, UT 84107
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Salt Lake                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.LiceClinicsOfAmerica.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 9:21-bk-10269-DS                      Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                    Desc
                                                            Main Document    Page 2 of 63
Debtor    Larada Sciences, Inc.                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 8121

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                 Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                       Desc
                                                                 Main Document    Page 3 of 63
Debtor    Larada Sciences, Inc.                                                                           Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,                                                                                                                      Over 20%
     attach a separate list                          Debtor      37 Ventures, LLC                                              Relationship               Shareholder
                                                                                                                                                          9:21-bk-10261-
                                                     District    C.D. California              When      3/18/21                Case number, if known      DS


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999


15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion



Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                Case 9:21-bk-10269-DS              Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                              Desc
                                                   Main Document    Page 4 of 63
Debtor   Larada Sciences, Inc.                                                           Case number (if known)
         Name


16. Estimated liabilities        $0 - $50,000                               $1,000,001 - $10 million              $500,000,001 - $1 billion
                                 $50,001 - $100,000                         $10,000,001 - $50 million             $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                        $50,000,001 - $100 million            $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                      $100,000,001 - $500 million           More than $50 billion




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
         Case 9:21-bk-10269-DS                     Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                       Desc
                                                   Main Document    Page 5 of 63

Debtor                                                                                       Casenumber (If known)
         Larada Sciences, Inc.
         Name                                                                                                    --------------
         Requestfor Relief,Declaration,and Signatures

WARNING- Bankruptcyfraud is a seriouscrime. Makinga false statementin connectionwith a bankruptcycase can result in fines up to $500,000or
         imprisonmentfor up to 20 years, or both. 18 U.S.C.§§ 152, 1341, 1519,and 3571.

17. Declarationand signature
    of authorized            The debtorrequestsrelief in accordancewith the chapterof title 11, UnitedStatesCode, specifiedin this petition.
    representativeof debtor
                             I have been authorizedto file this petitionon behalfof the debtor.

                                I have examinedthe informationin this petitionand have a reasonablebelief that the informationis true and correct.

                                I declareunder pen                at the foregoingis true and correct.




                                                                                                   Claire Roberts
                                                                                                   Printedname

                                Title _C...;;E;;;...O;;...._
                                                 ____________                         _




18. Signatureof attorney    X                                                                       Date     03/19/2021
                                Signatureof attorneyfor debtor                                             MM/00/YYYY

                                Derrick Talerico
                                Printedname

                                Zolkin Talerico LLP
                                Firm name

                                12121 Wilshire Blvd, Suite 1120
                                Los Angeles, CA 90025
                                Number,Street,City, State & ZIP Code

                                Contactphone      424-500-8552              Email address     dtalerico@ztlegal.com

                                223763 CA
                                Bar numberand State




Official Form201                        VoluntaryPetitionfor Non-lndlvldualsFIiingfor Bankruptcy                                                pages
DocuSign Envelope ID: C7901475-0B3C-488D-9BF9-545BD1005624
              Case 9:21-bk-10269-DS            Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49               Desc
                                               Main Document    Page 6 of 63



                              WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF
                                         LARADA SCIENCES, INC.

                     The undersigned, being the duly elected and acting Board of Directors (the “Board”) of
             Larada Sciences, Inc. (the “Company”), a corporation organized and existing under and by virtue
             of the laws of the State of Delaware, do hereby consent to, approve and adopt the following
             resolutions effective as of March 18, 2021:

                     RESOLVED, that in the judgment of the Board it is desirable and in the best interests of
             the Company, its creditors and other interested parties that a voluntary petition for relief (the
             “Petition”) be filed by the Company under the provisions of chapter 11 of title 11 of the United
             States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”); and be it

                    FURTHER RESOLVED, that the Company shall be, and hereby is authorized, directed,
             and empowered to file the Petition and to perform any and all such acts as are reasonable,
             advisable, expedient, convenient, proper, or necessary to affect any of the foregoing; and be it

                     FURTHER RESOLVED, that Claire Roberts (the “Designated Officer”) is hereby
             authorized and empowered, on behalf of and in the name of the Company: (i) to execute and verify
             the Petition and all other ancillary documents to cause the Petition to be filed with the United States
             Bankruptcy Court for the Central District of California and to make or cause to be made prior to
             execution thereof any modifications to the Petition or ancillary documents; (ii) to execute, verify,
             and file or caused to be filed all petitions, schedules, lists, motions, applications, and other papers
             or documents necessary or desirable in connection with the foregoing; and (iii) to execute and
             verify any and all documents necessary or appropriate in connection therewith in such form or
             forms as the Designated Officer may approve; and be it

                     FURTHER RESOLVED, that the Designated Officer be, and hereby is, authorized and
             empowered from time to time, in the name of and on behalf of the Company, to take such actions
             and execute and deliver such certificates, instruments, notices and documents as may be required
             or as the Designated Officer may deem necessary, advisable or proper to carry out and perform the
             obligations of the Company under the Bankruptcy Code; all such actions to be performed in such
             manner, and all such certificates, instruments, notices and documents to be executed and delivered
             from such form, as the Designated Officer performing or executing the same shall, with the advice
             of counsel, approve, the performance or execution thereof by such officer to be conclusive
             evidence of the approval thereof by such officer and by the Company; and be it

                     FURTHER RESOLVED, that the Company be, and hereby is, authorized and empowered
             to retain the law firms of Cohne Kinghorn, P.C. and Zolkin Talerico LLP and that such law firms
             are hereby authorized to represent the Company, at the direction of the Designated Officer, as
             debtor and debtor in possession, in connection with any case commenced by or against it under
             the Bankruptcy Code; and be it

                    FURTHER RESOLVED, that the Designated Officer be, and hereby is, authorized and
             empowered to retain on behalf of the Company such other attorneys, financial advisors, and
             accountants as the Designated Officer so acting shall deem appropriate in her judgment; and be it




             {00518577.DOCX / 3}
DocuSign Envelope ID: C7901475-0B3C-488D-9BF9-545BD1005624
              Case 9:21-bk-10269-DS            Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49             Desc
                                               Main Document    Page 7 of 63



                     FURTHER RESOLVED, that, in addition to the specific authorizations heretofore
             conferred upon the Designated Officer, she is hereby authorized and empowered, in the name and
             on behalf of the Company, to do or cause to be done all such further acts and to execute and deliver
             all such other instruments, certificates, agreements and documents as she may, with the advice of
             counsel, consider necessary or appropriate to enable the Company to carry out the intent and to
             accomplish the purpose of the foregoing resolutions; and be it

                     FURTHER RESOLVED, that all actions heretofore taken by the Designated Officer in
             connection with the foregoing resolutions be, and hereby are, confirmed, ratified and approved in
             all respects.

                    IN WITNESS WHEREOF, the undersigned has caused this Written Consent to be executed
             as of March 18, 2021.



             LARADA SCIENCES, INC.,
             a Delaware Corporation

             By:




             Yuri Pikover, Director                               Claire Roberts, Director




             Brent Sloan, Director




             {00518577.DOCX / 3}
                    Case 9:21-bk-10269-DS                            Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                             Desc
                                                                     Main Document    Page 8 of 63

 Fill in this information to identify the case:
 Debtor name Larada Sciences, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Akiko Aoi                                                      Sub Debt                                                                                                $213,515.89
 4930 Cochrane                   pangolin1234@gm
 Avenue                          ail.com
 Oakland, CA 94618
 Ballard Spahr LLP                                              A/P - Legal Fees        Disputed                                                                        $414,302.63
 One Utah Center                 lindquistt@ballards
 201 S Main Street               pahr.com
 Suite 800                       801-531-3000
 Salt Lake City, UT
 84111-2221
 Bill Lystrup                    Gary Clark                     Sub Debt                                                                                                $138,583.33
 5900 Country Club
 Drive                           garyclark@cableon
 Pocatello, ID 83204             e.net
 Brighton Bank                                                  Paycheck                                                                                                $479,517.00
 93 W 3300 S                     bjensen@brighton               Protection Plan
 Salt Lake City, UT              bank.com                       Loan
 84115                           801-467-5411
 ComDel Innovation                               A/P -                                                                                                                  $266,150.88
 Inc                             bruce.weeda@com Manufacturing
 2100 15th Street N              delinc.com      Costs
 Wahpeton, ND                    701-671-6060
 58075
 Dulcet Investment                                              Sub Debt                                                                                                  $95,290.08
 LLC                             adamwward@gmai
 Manager Adam                    l.com
 Ward                            801-916-2672
 480 E 475 S
 Centerville, UT
 84014
 Equity Trust                                                   Sub Debt                                                                                                $257,010.84
 Company Custodian               dbangert@hawaii.e
 FBO David Bangert               du
 200091950 IRA                   808-293-2981
 Attn David Bangert
 PO Box 758
 Hauula, HI 96717


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 9:21-bk-10269-DS                            Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                             Desc
                                                                     Main Document    Page 9 of 63


 Debtor    Larada Sciences, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 George J Carney Jr                                             Sub Debt                                                                                                $141,956.99
 Living                          carneyg@yahoo.co
 Trust Dated May 2               m
 2005                            818-317-3009
 Attn George Carney
 1453 Caitlyn Circle
 Westlake Village, CA
 91361
 Hall Family Trust                                              Sub Debt                                                                                                $143,941.34
 Attn Don Hall                   dhall@hallcapitalm
 199 S Robles Ave                anagement.com
 Ste 535
 Pasadena, CA 91101
 Mathew Sgan                                                    Sub Debt                                                                                                $139,371.34
 3752 Old Pali Rd                newmat78@gmail.c
 Honolulu, HI 96817              om
 Matthew Riley                                                  Sub Debt                                                                                              $2,064,520.56
 912 11th Street                 mriley34@gmail.co
 Manhattan Beach,                m
 CA 90266                        310-804-9462
 MTC fbo FWCG                                                   Sub Debt                                                                                                $619,601.23
 Diversified                     craig@fwcg.net
 Alternative Inc                 408-453-2222
 Craig Martin
 10 S Almaden Blvd
 Suite 1250
 San Jose, CA 95113
 North Dakota                                                   Convertible Note                                                                                        $455,565.10
 Development Fund                jlteigen@nd.gov                Payable
 1600 East Century               701-328-2057
 Avenue
 Bismark, ND 58503
 Quest Trust                                                    Sub Debt                                                                                                $135,951.90
 Company                         cpurkiser@gmail.c
 FBO Clifton G                   om
 Purkiser IRA
 17171 Park Row
 Suite 100
 Houston, TX 77084
 Schmal Family Trust                                            Sub Debt                                                                                                $225,916.54
 Attn Dennis Schmal              dgschmal@comca
 350 Bryan Drive                 st.net
 Alamo, CA 94507                 925-838-1850
 SoCal IP Law Group                                             A/P - Legal Fees                                                                                        $176,385.74
 LLP                             ssereboff@socalip.
 310 N Westlake Blvd             com
 Westlake Village, CA            805-279-00074
 91362




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 9:21-bk-10269-DS                            Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                             Desc
                                                                     Main Document    Page 10 of 63


 Debtor    Larada Sciences, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 The Gabko Trust                                                Sub Debt                                                                                                  $73,125.02
 Attn Anthony and                steve@rcprod.com
 Steve Kofsky
 1547 14th Street
 Santa Monica, CA
 90404
 The Linko Trust                                                Sub Debt                                                                                                  $73,125.02
 Attn Anthony and                steve@rcprod.com
 Steve Kofsky
 1547 14th Street
 Santa Monica, CA
 90404
 U of U Research                                   Accrued                              Disputed                                                                        $379,081.41
 Foundation                      spencer.walker@tv Liabilities
 615 Arapeen Dr                  c.utah.edu
 Suite 310                       801-581-7792
 Salt Lake City, UT
 84108
 Walgreens                                                      AP and Slotting                                                                                         $171,651.67
 200 Wilmot Rd                                                  Fees
 Deerfield, IL 60015             847-914-2500




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
      Case 9:21-bk-10269-DS                             Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                              Desc
                                                        Main Document    Page 11 of 63




 Fill in this information to identify the case:

 Debtorname          Larada Sciences, Inc.

 United States BankruptcyCourt for the:           CENTRALDISTRICTOF CALIFORNIA

 Case number (if known)
                                                                                                                          Check if this is an
                                                                                                                          amendedfiling



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                 12/15

An Individualwho Is authorizedto act on behalf of a non-individualdebtor, such as a corporationor partnership,must sign and submit this
form for the schedulesof assets and llabllltles,any other documentthat requiresa declarationthat Is not included in the document,and any
amendmentsof those documents.This form must state the individual'spositionor relationshipto the debtor, the identityof the document,
and the date. BankruptcyRules 1008 and 9011.

WARNING- Bankruptcyfraud Is a serious crime. Making a false statement,concealing property,or obtaining money or property by fraud In
connectionwith a bankruptcycase can result In fines up to $500,000 or Imprisonmentfor up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declarationand signature


       I am the president,another officer,or an authorizedagent of the corporation;a memberor an authorizedagent of the partnership;or another
       individualserving as a representativeof the debtor in this case.

        I have examinedthe informationin the documentscheckedbelow and I have a reasonablebelief that the informationis true and correct:

                 ScheduleAIB: Assets-Real and PersonalProperty(Official Form 206A/B)
                 ScheduleD: CreditorsWho Have ClaimsSecuredby Property (Official Form 2060)
                 ScheduleEIF: CreditorsWho Have UnsecuredClaims(Official Form 206E/F)
                 ScheduleG: ExecutoryContractsand UnexpiredLeases (Official Form 206G)
                 ScheduleH: Codebtors(Official Form 206H)
                 Summaryof Assets and Liabilitiesfor Non-Individuals(Official Form 206Sum)
        D        AmendedSchedule
                 Chapter 11 or Chapter9 Cases:List of CreditorsWho Have the 20 Largest UnsecuredClaims and Are Not Insiders {Official Form 204)
        D        Other documentthat requires a declaration




                                                                  Claire Roberts
                                                                  Printed name

                                                                  CEO
                                                                  Positionor relationshipto debtor




Official Form 202                                          DeclarationUnder Penalty of Perjuryfor Non-IndividualDebtors
SoftwareCopyright (c) 1996-2021Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy
     Case 9:21-bk-10269-DS                          Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                                       Desc
                                                    Main Document    Page 12 of 63




                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
 1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
    against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
    copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
    corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
    and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
    assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
    included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

2.   (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
     any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s).)
 37 Ventures, LLC, Case No. 9:21-bk-10261-DS, filed 03/18/21, in the Central District of California - Northern Division, before
 the Honorable Deborah J. Saltzman, Pending

4.   (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
     proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
     that was filed with any such prior proceeding(s).)
 None


I declare, und                                             foregoing is true and correct.

 Executed at

 Date:
                 ~~~~~C!!!~~.!...:...-¥=--                            ,   CalifeFrttel..JfaJ,i,
                                                                                                        lJl&~/Ad~o
                                                                                                        Signature of Debtor 1



                                                                                                        Signature of Debtor 2




                    This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
October 2018                                                                Page 1               F 1015-2.1.STMT.RELATED.CASES
              Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                         Desc
                                                              Main Document    Page 13 of 63
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re      Larada Sciences, Inc.                                                                          Case No.
                                                                                   Debtor(s)               Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 37 Ventures LLC                                                     Common /       653,430 / 5,874,482
 Attn Yuri Pikover                                                   Series A
 365 E Avenida De Los Arboles No B01                                 Preferred
 Thousand Oaks, CA 91360

 Aaron and Michelle Wright                                           Common         29,940
 515 Prescott Place
 West Fargo, ND 58078

 Akiko Aoi                                                           Series A       65,789
 4930 Cochrane Avenue                                                Preferred
 Oakland, CA 94618

 ALMA Investments LLC                                                Common         43,369
 Craig R Crockett
 2130 Parleys Terrace
 Salt Lake City, UT 84109

 Andy Liu                                                            Series A       10,429 / 4,755
 2429 Queen Avenue N                                                 Preferred /
 Seattle, WA 98109                                                   Warrants

 Anthony Rivera                                                      Series A       26,316
 2445 Craven Dr                                                      Preferred
 Myrtle Beach, SC 29579

 APL Capital Advisors LLC                                            Common         7,723
 Andrew Laver
 802 Winchester Ste 100
 Murray, UT 84107

 Benaroya Investments 1 LLC                                          Common /       7,529 / 16,511
 Attn Russell Benaroya                                               Series A
 1612 North 53rd St                                                  Preferred
 Seattle, WA 98101

 Blue Ribbon Acres I LLC                                             Common         28,000
 Dwayne Olson
 16340 Lower Harbor Road No 166
 Brookings, OR 97415

 CDI Holdings LLC                                                    Common         119,760
 Bruce Weeda
 2100 15th St N
 Wahpeton, ND 58075




Sheet 1 of 9 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49               Desc
                                                              Main Document    Page 14 of 63

 In re:    Larada Sciences, Inc.                                                                  Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Celia House                                                         Series A       68,442
 18977 Barnhart Ave                                                  Preferred
 Cupertino, CA 95014

 Charles Giles                                                       Series A       26,786
                                                                     Preferred

 Charles H McLeskey                                                  Common         10,000
 800 Edgehill Rd
 Salt Lake City, UT 84103

 Clif Purkiser                                                       Series A       33,890
 1604 Quincy Place                                                   Preferred
 Honolulu, HI 96816

 Craig Crockett                                                      Common         43,369
 2130 Parleys Terrace
 Salt Lake City, UT 84109

 Craig R Crockett PSPlan                                             Common         45,103
 2130 Parley s Terrace
 Salt Lake City, UT 84109

 Dale Clayton                                                        Common         300,000
 738 Douglas Street
 Salt Lake City, UT 84102

 David Aland                                                         Common         9,375
 3365 S 300 W
 Salt Lake City, UT 84105

 David Rudd                                                          Common         100,000
 1794 E Fort Douglas Circle
 Salt Lake City, UT 84103

 David Shorma                                                        Common /       44,792 / 104,168
 7975 180th Ave SE                                                   Series A
 Wahpeton, ND 58075                                                  Preferred

 DBAR LLC                                                            Common /       37, 538 / 82,448
 Attn Suzanne J Garff                                                Series A
 93 Winding Ridge Road                                               Preferred
 White Plains, NY 10603-2854

 Dulcet Investments LLC                                              Series A       65,789
 Attn Adam Ward                                                      Preferred
 480 E 475 S
 Centerville, UT 84014

List of equity security holders consists of 9 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49               Desc
                                                              Main Document    Page 15 of 63

 In re:    Larada Sciences, Inc.                                                                  Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 Ear Nose Throat PSPlan                                              Common         73,357
 FBO Steven K Miller
 22 S 900 E
 Salt Lake City, UT 84101

 Echelon Partners LP                                                 Series A       80,082 / 55,816
 Attn Summit Capital                                                 Preferred /
 1011 Western Avenue                                                 Warrants
 Suite 920
 Seattle, WA 98104

 Equity Trust Company Custodian                                      Series A       32,895
 FBO David Bangert 200091950 IRA                                     Preferred
 Attn David Bangert
 PO Box 758
 Hauula, HI 96717

 Equity Trust Company Custodian FBO                                  Series A       139,253
 Michael Miller IRA 200316551                                        Preferred
 Attn Mike Miller
 3412 Cliffs Dr
 Bay Harbor, MI 49770

 Eugene B Jones                                                      Common         15,000
 933 S 1200 E
 Salt Lake City, UT 84105

 FM Angel Investment Fund LLC                                        Common         74,850
 Jim Buus
 1854 NDSU Research Cr N
 Fargo, ND 58102

 GENOPRAXIS LLC                                                      Series A       26,316
 Attn Daniel Grosu                                                   Preferred
 5396 Renaissance Ave
 San Diego, CA 92122

 George J Carney Jr Living                                           Series A       220,865
 Trust Dated May 2 2005                                              Preferred
 Attn George Carney
 1453 Caitlyn Circle
 Westlake Village, CA 91361

 Glassett Living Trust                                               Series A       26,786
 Attn David Glassett                                                 Preferred

 Greg Schenk                                                         Common /       339,608 / 1,190,312
 200 Arlington Cir                                                   Series A
 Salt Lake City, UT 84103                                            Preferred

List of equity security holders consists of 9 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                  Desc
                                                              Main Document    Page 16 of 63

 In re:    Larada Sciences, Inc.                                                                     Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities        Kind of Interest
 business of holder

 Hall Family Trust                                                   Series A       229,637
 Attn Don Hall                                                       Preferred
 199 S Robles Avenue
 Ste 535
 Pasadena, CA 91101

 Harold and Cathy Roseman                                            Common         29,940
 1066 East Birdie Circle
 North Salt Lake, UT 84054

 HFLP LC                                                             Common /       27,908 / 54,854
 Attn Stephen Harmsen                                                Series A
 26 N State Street                                                   Preferred
 Salt Lake City, UT 84103

 IRAR FBO Richard Warren                                             Series A       206,653
 Blossom #35-38138                                                   Preferred
 Attn Richard Blossom
 1000 Broadway Ste 350
 Oakland, CA 94607

 Jacobson Family Trust                                               Series A       160,714
 Attn Art Jacobson                                                   Preferred
 6295 Sea Stop Dr
 Malibu, CA 90265

 James Carlson                                                       Common         89,820
 1649 Round Hill Drive
 Fargo, ND 58104

 James N and Sara Adler Revocable Trust                              Common /       6,252 / 13,737
 Attn Sara Adler Trustee                                             Series A
 1034 Selby Ave                                                      Preferred
 Los Angeles, CA 90024-3106

 Jan A Crockett                                                      Common         43,369
 2130 Parleys Terrace
 Salt Lake City, UT 84109

 Jeffry Volk                                                         Series A       134, 787 / 45,234
 925 10th Avenue East                                                Preferred /
 West Fargo, ND 58078                                                Warrants

 JMK Investments LLC                                                 Common /       30,017 / 69,945
 Attn Jerome M Kensok                                                Series A
 5012 53rd Street S                                                  Preferred
 Suite D1
 Fargo, ND 58104


List of equity security holders consists of 9 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49              Desc
                                                              Main Document    Page 17 of 63

 In re:    Larada Sciences, Inc.                                                                 Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities    Kind of Interest
 business of holder

 John P Schwan                                                       Common         29,940
 1320 N Arch St
 Aberdeen, SD 57401-2147

 Joseph and Marianne Ojile                                           Common         37,238
 5748 River Forest Court
 St Louis, MO 63128

 Judith P Martin Revocable Trust                                     Common         10,000
 Judith P Martin TTE
 2748 Four Lakes Drive
 Park City, UT 84060

 Kristin Fein                                                        Series A       13,158
 PO Box 1208                                                         Preferred
 Makawao, HI 96768

 Larry and Lanette Hansen                                            Common         26,021
 1785 W 2200 S
 Wellsville, UT 84339

 Larry Rigby                                                         Common         300,000
 2857 Comanche Drive
 Salt Lake City, UT 84108

 Lewis and Clark Fund Advisers                                       Common         29,940
 Attn Jerome M Kensok
 5012 53rd Street S
 Suite D1
 Fargo, ND 58104

 Manhattan Revocable Trust                                           Series A       262,950
 dated 4/16/13                                                       Preferred
 Attn Mike Rozenblatt
 PO Box 3602
 Manhattan Beach, CA 90266

 Mathew Sgan                                                         Series A       65,789
 3752 Old Pali Road                                                  Preferred
 Honolulu, HI 96817

 Merced Investments LC                                               Common         107,373
 Curt Crowther
 PO Box 25091
 Salt Lake City, UT 84125

 Michael E & Katherine S Dougherty                                   Common         14,970
 3097 Daybreaker Drive
 Park City, UT 84098

List of equity security holders consists of 9 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                 Desc
                                                              Main Document    Page 18 of 63

 In re:    Larada Sciences, Inc.                                                                    Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities       Kind of Interest
 business of holder

 MTC fbo FWCG Diversified Alternative Inc                            Series A       205,327
 Attn Craig Martin                                                   Preferred
 10 So Almaden Blvd Ste 1250
 San Jose, CA 95113

 NAI Properties LLC                                                  Common         14,970
 Attn Ned Israelsen
 8881 Detwiler Rd
 Escondido, CA 92029-8018

 Phil M Triolo 401(k) PSP                                            Series A       9,618
 Attn Phil Triolo                                                    Preferred
 86 Skycrest Lane
 Salt Lake City, UT 84100-8000

 Phyllis Sue and Ronald S Howell                                     Common         17,964
 2532 S Davis Boulevard
 Bountiful, UT 84010

 Randall Block                                                       Common         300,000
 2641 Filmore Street
 Salt Lake City, UT 84106

 Rich and Janice Catalan                                             Common         29,940
 1360 Cossette Drive
 Fargo, ND 58104-8207

 Rigby Investments LLC                                               Common         86,737
 Larry Rigby
 2857 Comanche Dr
 Salt Lake City, UT 84108

 Roy Hammond                                                         Common /       13,141 / 41,982
 1825 E 250 S                                                        Series A
 Springville, UT 84663                                               Preferred

 Rudd Investments                                                    Series A       8,863 / 4,035
 David Rudd                                                          Preferred /
 1794 E Fort Douglas Circle                                          Warrants
 Salt Lake City, UT 84103

 Southern Valley Angel Fund LLC                                      Common /       59,880 / 25,527 / 25,527
 Dan Hodgson                                                         Series A
 1251 Pegasus Road                                                   Preferred /
 Wahpeton, ND 58075                                                  Warrants




List of equity security holders consists of 9 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49               Desc
                                                              Main Document    Page 19 of 63

 In re:    Larada Sciences, Inc.                                                                  Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 SRC PST                                                             Common /       27,908 / 59,158
 Stephen Harmsen                                                     Series A
 26 N State Street                                                   Preferred
 Salt Lake City, UT 84103

 Stephen Harmsen                                                     Common /       92,440 / 67,982
 26 N State Street                                                   Series A
 Salt Lake City, UT 84103                                            Preferred

 Stevens Family Investments                                          Common         12,575
 Attn Todd Stevens
 1936 E Yale Ave
 Salt Lake City, UT 84108

 Syd Aland                                                           Common         9,375
 1603 E Harvard Avenue
 Salt Lake City, UT 84105

 The Bert and Kate Bunnell Family                                    Common /       111,954 / 291,231
 Living Trust                                                        Series A
 Attn Bert Bunnell Trustee                                           Preferred
 1720 Emigration Canyon
 Salt Lake City, U 84108

 The Chino Family 2007                                               Series A       22,879
 Trust U/T/A 10/13/07                                                Preferred
 Attn Richard Chino
 3255 Villa Highlands Dr
 Pasadena, CA 91107

 The Chui Dynasty Trust                                              Series A       341,115
 Attn Bill Chui                                                      Preferred
 PO Box 80921
 San Marino, CA 91118

 The Gabko Trust                                                     Series A       67,779
 Attn Anthony and Steve Kofsky                                       Preferred
 1547 14th Street
 Santa Monica, CA 90404

 The Graham-Dunitz Family Trust                                      Series A       68,442
 Attn Jody Dunitz                                                    Preferred
 15225 Sutton St
 Sherman Oaks, CA 91403

 The Grossman Family Trust                                           Series A       71,095
 Attn Margaret Greg Grossman Trustee                                 Preferred
 475 Bellmore Way
 Pasadena, CA 91103

List of equity security holders consists of 9 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 9:21-bk-10269-DS                           Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49               Desc
                                                              Main Document    Page 20 of 63

 In re:    Larada Sciences, Inc.                                                                  Case No.
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                          (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities     Kind of Interest
 business of holder

 The Grossman Family Trust                                           Series A       71,095
 Attn Paul Grossman Trustee                                          Preferred
 475 Bellmore Way
 Pasadena, CA 91103

 The Linko Trust                                                     Series A       67,779
 Attn Anthony and Steve Kofsky                                       Preferred
 1547 14th Street
 Santa Monica, CA 90404

 The Richard P Corey and                                             Common         5,988
 Heidi K Corey Family Trust
 Attn Dick and Heidi Corey
 2115 Cumberland Dr
 Holladay, UT 84124

 The Stravitz Living Trust                                           Series A       67,779
 Attn Russell Stravitz                                               Preferred
 1690 Mandeville Canyon Rd
 Los Angeles, CA 90049

 Thomas N Parks                                                      Common         25,000
 5892 S Whitewater Circle
 Holladay, UT 84121

 Thomas Wilburn                                                      Series A       209,117
 46 Pickman Road                                                     Preferred
 Beverly, MA 01915

 U of U Research Foundation                                          Common         29,941
 Tech Commercialization Office
 Attn Spencer Walker
 615 Arapeen Drive Ste 310
 Salt Lake City, UT 84108

 UND Center for Innovation                                           Series A       27,483 / 12,513
 Foundation dba DVG Inc                                              Preferred /
 Attn Hans Peterson                                                  Warrants
 4200 James Ray Drive
 Grand Forks, ND 58203

 University of Utah                                                  Common         225,300
 Spencer Walker
 615 Arapeen Drive Suite 310
 Salt Lake City, UT 84108




List of equity security holders consists of 9 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
      Case 9:21-bk-10269-DS                             Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                               Desc
                                                        Main Document    Page 21 of 63



  In re:     Larada Sciences, Inc.                                                                     Case No. _____________                                       _
                                                                                   Debtor(s)



                                                     LIST OF EQUITY SECURITYHOLDERS
                                                                       (Continuation Sheet)

  Name and last known address or place of                         Security Class Number of Securities                        Kind of Interest
  business of holder

  Valley Angel Investment Fund LLC                                Series A          82.448 I 37,538
  Attn Tommy Kenville                                             Preferred/
  4200 James Ray Drive                                            Warrants
  Grand Forks, ND 58203

  Wayne B Dirkman Point Trust                                     Common            50,898
  Attn Wayne Dlrkman
  16743 River Oaks Blvd
  Fergus Falls, MN 56537-9395

  Wyman Security LC                                               Common            97,146
  Dennis Wyman
  175 W 200 S Ste 4009
  Salt Lake City, UT 84101


 DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date                                                                      Signature       (}jJµLllJl)kJ,:
                                                                                         Clai~     oberts

                      Penaltyfor making a false statement of concealingproperty: Fine of up to $500,000 or imprisonmentfor up to 5 years or both.
                                                                      18U.S.C. §§ 152and 3571.




List of equity security holders consists of 9 total page(s)
SoftwareCopyright (c) 1996-2021Best Case, LLC -www.bestcase.com
                                                                                                                                                    BestCaseBankruptcy
     Case 9:21-bk-10269-DS                         Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49                                                      Desc
                                                   Main Document    Page 22 of 63

 Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
 State Bar No. & Email Address
 DerrickTalerico
 Zolkin Talerico LLP
 12121Wilshire Blvd, Suite 1120
 Los Angeles,CA 90025
 424-500-8552
 California State Bar Number: 223763 CA
 dtalerico@ztlegal.com




     Debtor(s) appearing without an attorney
     Attorney for Debtor

                                                      UNITED STATES BANKRUPTCYCOURT
                                                       CENTRAL DISTRICT OF CALIFORNIA

 In re:
                                                                                    CASE NO.:
                LaradaSciences,Inc.
                                                                                    CHAPTER: 11




                                                                                                       VERIFICATION OF MASTER
                                                                                                      MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1(a)]

                                                                Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of~   sheet(s) is complete, correct, and
consistent with he Deb or's schedules and I/we assume all respons· ii' y for errors and omi ions.

 Date:     d3 l '1 UJZJ
 Date:
          -----------------                                                               Signature of Debtor 2 Goint debtor) ) (if applicable)

 Date:
          -----------------                                                               Signature of Attorney for Debtor (if applicable)




                     This form is optional. It has been approvedfor use in the United States BankruptcyCourt for the Central District of California.
December 2015                                                                                       F 1007-1.MAILING.LIST.VERIFICATION
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 23 of 63




          37 Ventures LLC
          Attn Yuri Pikover
          365 E Avenida De Los Arboles No B01
          Thousand Oaks, CA 91360


          6 Kids LLC
          802 Wagon Wheel Trail
          Georgetown, TX 78628


          A lousy Day Inc
          3239 Ridgetop View Drive
          Saint Louis, MO 63129


          Aaron and Michelle Wright
          515 Prescott Place
          West Fargo, ND 58078


          AB Specialty Silicones
          PO Box 74749
          Chicago, IL 60694


          ACN Enterprise LLC
          8437 Alister Blvd
          West Palm Beach Gardens, FL 33418


          Advantage Consumer Healthcare
          PO Box 31001 1726
          Pasadena, CA 91110-1726


          Akiko Aoi
          4930 Cochrane Avenue
          Oakland, CA 94618
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 24 of 63




          Alain Maitre
          BP 176
          Noumea Cedex
          NEW CALEDONIA 98845


          Alignment Debt Holdings 1 LLC
          Attn Corporation Service Company
          251 Little Falls Drive
          Wilmington, DE 19805


          ALL Clear Inc
          W229 N4374 Baker Ct
          Pewaukee, WI 53072


          All Packaging Company
          PO Box 841804
          Dallas, TX 75284-1804


          ALMA Investments LLC
          Craig R Crockett
          2130 Parleys Terrace
          Salt Lake City, UT 84109


          Alphagraphics
          310 N 850 E
          Lehi, UT 84043


          Alyson Popa
          393 Plaza Estival
          San Clemente, CA 92672


          Amira Purto
          2628 Acapulco Way
          Modesto, CA 95355
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 25 of 63




          Andrew Crumrine
          3537 Stevens Way
          Augusta, GA 30907


          Andy Liu
          2429 Queen Avenue N
          Seattle, WA 98109


          Angularis LLC
          15815 S Lakewood Pkwy W No 1099
          Phoenix, AZ 85048


          Anthony Rivera
          2445 Craven Dr
          Myrtle Beach, SC 29579


          APL Capital Advisors LLC
          Andrew Laver
          802 Winchester Ste 100
          Murray, UT 84107


          Aquari Inc
          7900 Chesterfield Drive
          Knoxville, TN 37909


          AuxArc iMC Inc
          1104 E 25th Street
          Tulsa, OK 74114


          Ballard Spahr LLP
          One Utah Center
          201 S Main Street Suite 800
          Salt Lake City, UT 84111-2221
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 26 of 63




          BDO
          299 S Main 10th Floor
          Salt Lake City, UT 84111


          Ben Silva
          90 Alderson Dr Unit 12
          Cambridge, ON N3C 0E4
          CANADA


          Benaroya Investments 1 LLC
          Attn Russell Benaroya
          1612 North 53rd St
          Seattle, WA 98101


          Bernadette Kane
          92 Ardmore Hills
          Mullinger
          Westmeath IRELAND


          Better Hair Care Israel LTD
          Shalva 3a Herzliya
          ISRAEL 46662


          Bill Lystrup
          5900 Country Club Drive
          Pocatello, ID 83204


          Blue Ribbon Acres I LLC
          Dwayne Olson
          16340 Lower Harbor Road No 166
          Brookings, OR 97415


          BPI Packaging LLC
          4050 New Getwell Road
          Memphis, TN 38118-6017
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 27 of 63




          Brighton Bank
          93 W 3300 S
          Salt Lake City, UT 84115


          Brook & Whittle LTD
          PO Box 68044
          Newark, NJ 07101-8085


          BSI Group America Inc
          Dept CH 19307
          Palatine, IL 60055


          Bugga Boo LLC
          2438 Bear Rock Gin
          Escondido, CA 92026


          Bye Bye Nits
          37 Rue Ampere
          Paris
          FRANCE 75017


          Carlos Solis
          Santiago Gadea 3444
          Montevideo
          URUGUAY 11600


          Carr Printing
          580 W 100 N
          Bountiful, UT 84011-0888


          CDI Holdings LLC
          Bruce Weeda
          2100 15th St N
          Wahpeton, ND 58075
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 28 of 63




          Celia House
          18977 Barnhart Ave
          Cupertino, CA 95014


          Charles Giles




          Charles H McLeskey
          800 Edgehill Rd
          Salt Lake City, UT 84103


          Chasebrook Company
          154 East Myrtle Avenue
          Suite 303
          Murray, UT 84107


          Chestnut Street Investments
          International Attn Dan Young
          2447 Chestnut Street
          San Francisco, CA 94123


          Chris and Cindi Lamas
          1365 4th St
          Ingleside, TX 78362


          CHT USA
          805 Wolfe Avenue
          Cassopolis, MI 49031


          Clif Purkiser
          1604 Quincy Place
          Honolulu, HI 96816
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 29 of 63




          ComDel Innovation Inc
          2100 15th Street N
          Wahpeton, ND 58075


          Connecticut Lice Treatment LLC
          40 South Olmstead Lane
          Ridgefield, CT 06877


          Craig Crockett
          2130 Parleys Terrace
          Salt Lake City, UT 84109


          Craig R Crockett PSPlan
          2130 Parley s Terrace
          Salt Lake City, UT 84109


          Curo Ventures
          5805 State Bridge Rd Ste G 450
          Duluth, GA 30097


          Daina Carlson
          53 Les Hauts de Mahinarama
          Mahina
          FRENCH POLYNESIA


          Dale Bartos
          5534 South Rim Street
          Westlake Village, CA 91362


          Dale Clayton
          738 Douglas Street
          Salt Lake City, UT 84102
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 30 of 63




          Dan Liberman
          Av Jesus del Monte No 35 local 21
          Huixquilucan
          MEXICO


          David Aland
          3365 S 300 W
          Salt Lake City, UT 84105


          David Rudd
          1794 E Fort Douglas Circle
          Salt Lake City, UT 84103


          David Shorma
          7975 180th Ave SE
          Wahpeton, ND 58075


          DBAR LLC
          Attn Suzanne J Garff
          93 Winding Ridge Road
          White Plains, NY 10603-2854


          De Luizenkliniek
          Schenkweg 60 1 ste etage
          The Hague
          Zuid HOLLAND 2595XX


          Deldei LLC
          35918 W Marin Ave
          Maricopa, AZ 85138


          Disentangle LLC
          10354 S Hamlin Ave
          Chicago, IL 60655
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 31 of 63




          Ditta Solutions LLC
          7750 N MacArthur Blvd Ste 120 343
          Irving, TX 75063


          Dulcet Investment LLC
          Manager Adam Ward
          480 E 475 S
          Centerville, UT 84014


          Ear Nose Throat PSPlan
          FBO Steven K Miller
          22 S 900 E
          Salt Lake City, UT 84101


          Echelon Partners LP
          Attn Summit Capital
          1011 Western Avenue
          Suite 920
          Seattle, WA 98104


          Edith Ibanez
          1700 SW 76 Court
          Miami, FL 33155


          Eduardo Bradley
          253 Alste Betbeder
          Boulogne
          Buenos Aires 01609
          ARGENTINA


          Eli Kirk Riser
          250 West Center
          Suite 320
          Provo, UT 84601
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 32 of 63




          Elite OPS
          4000 E Highway 6
          Spanish Fork, UT 84660


          Embassy Freight Systems USA Inc
          440 McClellan Sgwy
          Suite 102A
          East Boston, MA 02128


          Emergo Global Representation LLC
          816 Congress Ave
          Suite 1400
          Austin, TX 78701


          Entrepreneur Media Inc
          18061 Fitch
          Irvine, CA 92614


          Equity Trust Company Custodian
          FBO David Bangert 200091950 IRA
          Attn David Bangert
          PO Box 758
          Hauula, HI 96717


          Equity Trust Company Custodian FBO
          Michael Miller IRA 200316551
          Attn Mike Miller
          3412 Cliffs Dr
          Bay Harbor, MI 49770


          Eric Eisen
          25 Bulkley Ave N
          Westport, CT 06880
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 33 of 63




          Eugene B Jones
          933 S 1200 E
          Salt Lake City, UT 84105


          Faegre Drinker LLP
          2200 Wells Fargo Center
          90 S Seventh Street
          Minneapolis, MN 55402


          Family Hair Clinic of South Georgia LLC
          7754 GA Hwy 122 W
          Hahira, GA 31632


          Felix Fernandez
          PMB213 425 Road 693
          Dorado
          PUERTO RICO 00646


          Fidelitech
          2130 South 3140 West
          Suite A
          Salt Lake City, UT 84119


          Fiero Group LLC
          28411 La Plumosa
          Laguna Niguel, CA 92677


          FM Angel Investment Fund LLC
          Jim Buus
          1854 NDSU Research Cr N
          Fargo, ND 58102


          Fresh Heads Lice Removal LLC
          11512 Lake Mead Ave Suite 203
          Jacksonville, FL 32256
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 34 of 63




          Gail Hann
          1 Hann Avenue
          Voorhees, NJ 08043


          Gene Spektor
          9 Nancy Lane
          Daly City, CA 94014


          GENOPRAXIS LLC
          Attn Daniel Grosu
          5396 Renaissance Ave
          San Diego, CA 92122


          George J Carney Jr Living
          Trust Dated May 2 2005
          Attn George Carney
          1453 Caitlyn Circle
          Westlake Village, CA 91361


          Ginesis
          2501 County Road 8
          Waterloo, AL 35677


          Glassett Living Trust
          Attn David Glassett


          GLC Single Member PC
          110 Vasilisis Sofias
          Athens
          GREECE 11527


          Golden Touch Enterprises LLC
          31 Mann Avenue
          Needham, MA 02492
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 35 of 63




          Gray Plant Mooty and Bennett PA
          500 IDS Center
          80 South Eighths Street
          Minneapolis, MN 55402


          Greg Eisen
          40 S Olmstead Ln
          Ridgefield, CT 06877


          Greg Schenk
          200 Arlington Cir
          Salt Lake City, UT 84103


          Grossman Family Trust
          Attn Margaret Gregg Grossman
          475 Bellmore Way
          Pasadena, CA 91103


          Grossman Family Trust
          Attn Paul Grossman
          475 Bellmore Way
          Pasadena, CA 91103


          Hall Family Trust
          Attn Don Hall
          199 S Robles Avenue
          Ste 535
          Pasadena, CA 91101


          Hardman Group Inc
          3631 Brookwall Drive
          Suite 204
          Fairlawn, OH 44333
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 36 of 63




          Harold and Cathy Roseman
          1066 East Birdie Circle
          North Salt Lake, UT 84054


          Hasani Thompson
          5145 Nightsky Place
          Palmdale, CA 93552


          Hawn Enterprises
          1491 S Amarias Dr
          Round Lake, IL 60073


          Healthy Heads LLC
          1512 E Expwy 83 Ste 107A
          Mission, TX 78572


          Healthy Kids Holdings LLC
          2086 Stone Pointe Drive
          Kennesaw, GA 30064


          Heartland Healthy Heads LLC
          14361 S Blackfeather
          Olathe, KS 66062


          Heather and Matt Smith
          404 CR 3133
          Jacksonville, TX 75766


          HFLP   LC
          Attn   Stephen Harmsen
          26 N   State Street
          Salt   Lake City, UT 84103
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 37 of 63




          Honey Enterprises LLC
          168 Lakeview Loop
          Daphne, AL 36526


          Howard Capital Group Inc
          26 Horseshoe Drive
          Plainville, MA 02762


          Ibotta Inc
          Dept CH 19957
          Palatine, IL 60055-9957


          ICT Venture Group LLC
          Pat Neville
          220 Chisholm Trail
          Highland Village, TX 75077


          ICTII LLC
          Pat Neville
          220 Chisholm Trail
          Highland Village, TX 75077


          Inmar
          Carolina Manufacturers Services Inc
          Attn Account Receivable Mail Code 2NAR
          635 Vine Street
          Winston Salem, NC 27101-4186


          IRAR FBO Richard Warren
          Blossom #35-38138
          Attn Richard Blossom
          1000 Broadway Ste 350
          Oakland, CA 94607
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 38 of 63




          Iveta Pechackova
          Zelezna 14 1 patro 11000
          Praha 1
          CZECH REPUBLIC

          J and J Partnership LLC
          5836 Lincoln Avenue Suite 200
          Morton Grove, IL 60053


          Jack Schneider Revocable Living
          Trust Attn Jack Schneider
          1788 Kumakani Loop
          Honolulu, HI 96821


          Jacobra LLC
          25473 Tomey Court
          Aldie, VA 20105


          Jacobson Family Trust
          Attn Art Jacobson
          6295 Sea Stop Dr
          Malibu, CA 90265


          Jacqueline Huynh
          1121 San Anselmo Ave
          Millbrae, CA 94030


          James Carlson
          1649 Round Hill Drive
          Fargo, ND 58104


          James Miller
          5 Bramblewood
          Canyon, TX 79015
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 39 of 63




          James N and Sara Adler Revocable Trust
          Attn Sara Adler Trustee
          1034 Selby Ave
          Los Angeles, CA 90024-3106


          Jamic LLC
          3335 Caminito Daniella
          Del Mar, CA 92014


          Jan A Crockett
          2130 Parleys Terrace
          Salt Lake City, UT 84109


          JaroCour LLC
          DBA Lice Clinics of Evansville
          1514 S Parker Dr
          Evansville, IN 47714


          Jeffry Volk
          925 10th Avenue East
          West Fargo, ND 58078


          Jill Glabik
          Zac de IEtang ZAbricot Rue
          Ernest Hemingway BP 758
          Fort de France Cedex
          FRENCH WEST INDIES 97243


          JMK Investments LLC
          Attn Jerome M Kensok
          5012 53rd Street S
          Suite D1
          Fargo, ND 58104
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 40 of 63




          John M Clark PhD
          185 Chicopee Street
          Granby, MA 01033


          John P Schwan
          1320 N Arch St
          Aberdeen, SD 57401-2147


          Joseph and Marianne Ojile
          5748 River Forest Court
          St Louis, MO 63128


          Joseph Hinkley
          8800 Dorchester Rd No 503
          North Charleston, SC 29420


          JT Alleyne Enterprises LLC
          3575 Bridge Road Suite 8 No 253
          Suffolk, VA 23435


          Judith P Martin Revocable Trust
          Judith P Martin TTE
          2748 Four Lakes Drive
          Park City, UT 84060


          Kalahari Sunset Trading Pty Itd
          3 Pinecroft Close
          Somerset West
          SOUTH AFRICA 07130


          Kevin Fencil
          5735 San Jose Ave
          Richmond, CA 94084
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 41 of 63




          Kevin Reilly
          5460 Richie Court
          Pipersville, PA 18947


          Kishor Patil
          1502 Chanticleer Drive
          Cherry Hill, NJ 08003


          KNZ Enterprises LLC
          2509 Burley Drive
          Everett, WA 98208


          Kristen Fein
          PO Box 1208
          Makawao, HI 96768


          LAF Industries LLC
          7753 S Westbrook Drive
          Dubuque, IA 52002


          Larry and Lanette Hansen
          1785 W 2200 S
          Wellsville, UT 84339


          Larry Rigby
          2857 Comanche Drive
          Salt Lake City, UT 84108


          Lathrop GPM
          500 IDS Center
          80 South Eighths Street
          Minneapolis, MN 55402
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 42 of 63




          LCA of Lufkin Tyler Texas LLC
          404 CR 3133
          Jacksonville, TX 75766


          LCA of MS LLC
          965 Highway 51 Suite 3
          Madison, MS 39110


          LCA of West Palm Beach LLC
          130 Victorian Lane
          Jupiter, FL 33458


          LCA of WI LLC
          11506 N Creekside Court
          Mequon, WI 53092


          LCA SC LLC
          324 East Parkins Mill Road
          Greenville, SC 29607


          LCAL Hayden LLC
          3105 Owls Head Lane
          Lexington, KY 40509


          LCBG LLC
          1357 Veterans Way
          Morgantown, KY 42261


          Lewis and Clark Fund Advisers
          Attn Jerome M Kensok
          5012 53rd Street S
          Suite D1
          Fargo, ND 58104
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 43 of 63




          Lice Advice LLC
          509 5th St SW
          Little Falls, MN 56345


          Lice Away LLC
          9017 Evangeline Hwy
          Basile, LA 70515


          Lice Away Today LLC
          806 S Orleans Ave
          Tampa, FL 33606


          Lice Busters LLC
          314A 4th Avenue
          San Francisco, CA 94118


          Lice Busters St Louis
          1033 S Big Bend
          Richmon Heights, MO 63117


          Lice Center LLC
          3375 Becard Lane
          Reno, NV 89508


          Lice Clinics of America
          Central Wisconsin LLC
          3500 Karrington Pl
          Plover, WI 54467


          Lice Clinics of America of North LA
          111 Savannah Bend
          Madison, MS 39110
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 44 of 63




          Lice Clinics of America Quad Cities LLC
          2830 Pleasant Ridge Court
          Bettendorf, IA 52722


          Lice Clinics of America the Carolinas LL
          8216 Curico Lane
          Mint Hill, NC 28227


          Lice Clinics of America
          Western Territory
          2185 Arroyo Court Suite 4
          Pleasanton, CA 94588


          Lice Clinics of Hawaii LLC
          980 South Amphlett Blvd
          San Mateo, CA 94402


          Lice Clinics of Maryland LLC
          801 W 33rd Street
          Baltimore, MD 21211


          Lice Experts LLC
          PO Box 126
          Chattaroy, WA 99003


          Lice Girls LLC
          2458 East Phinney Bay Drive
          Bremerton, WA 98312


          Lice Patrol Inc
          133 Varner Court
          Santa Maria, CA 93458
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 45 of 63




          Lice Slayers LLC
          4360 E Paynetown Rd
          Bloomington, IN 47401


          Lice Solutions LLC
          250 Garfield Street
          Denver, CO 80206


          Lice Solutions LLC
          2667 N Ocean Blvd Ste 401
          Boca Raton, FL 33431


          Live Eve Incorporated LLC
          2628 Acapulco Way
          Modesto, CA 95355


          Livis Sacramento LLC
          9635 Mira del Rio Dr
          Sacramento, CA 95827


          Lone Peak Valuation Group
          Key Bank Tower at City Creek
          36 South State Street Suite 500
          Salt Lake City, UT 84111


          Lousey Solutions Inc
          58 Arbor Bend Dr
          Houston, TX 77070


          LSRN Research
          6758 N Military Trail
          Suite 110
          West Palm Beach, FL 33407
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 46 of 63




          LT Management Co
          749 Arden Road
          Jenkintown, PA 19046


          Lupero Inc
          143 Merion Avenue
          Narberth, PA 19072


          Luseklinikken
          Nedre Frydendal 1b
          Asker
          NORWAY 01384


          Luther Beauty Holdings LLC
          220 Chisholm Trail
          Highland Village, TX 75077


          Lynn Smith
          5 Hunt Road
          Westford, MA 01886


          Malibu Group LLC
          4075 Yarrow Drive NE
          Grand Rapids, MI 49525


          Manhattan Revocable Trust
          dated 4/16/13
          Attn Mike Rozenblatt
          PO Box 3602
          Manhattan Beach, CA 90266


          Marty Brown
          2120 Applewood St
          Tupelo, MS 38804
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 47 of 63




          Marvin Castillo
          Office 105 Building 234
          Jacinto Palacios Street
          Coidad Del Saber
          PANAMA


          Masood Aslam
          93 Renaissance Drive
          Cherry Hill, NJ 08003


          Masoud Barukzai
          2185 Arroyo Court No 4
          Pleasanton, CA 94588


          Mathew Sgan
          3752 Old Pali Rd
          Honolulu, HI 96817


          Matthew Riley
          912 11th Street
          Manhattan Beach, CA 90266


          Mediaplanet Publishing House Inc
          350 7th Avenue 18th Floor
          New York, NY 10001


          Melanie Sherman
          124 Grove Park Way
          Kernville, CA 93238


          Melwani Hanisha Kumar
          Perumahan griya agung permai
          Blok 24 jL sumur batu
          Jakarta 10640 INDONESIA
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 48 of 63




          Merced Investments LC
          Curt Crowther
          PO Box 25091
          Salt Lake City, UT 84125


          Merritt Ventures INC
          535 Whisker Rd
          Ward, AR 72176


          Mezny Services Meyer Advisors
          PO Box 25829
          Portland, OR 97298


          Miami Lice LLC
          1982 Castile Drive
          Dunedin, FL 34698


          Michael E & Katherine S Dougherty
          3097 Daybreaker Drive
          Park City, UT 84098


          Michelle Du
          31372 Mackinaw Street
          Union City, CA 94587


          Michelle Du/Cynthia Du/Sandra Kong
          31372 Mackinaw Street
          Union City, CA 94587


          Mikael Schachne
          Dreve de Senechal 38
          Brussels
          BELGIUM 01180
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 49 of 63




          Mohamad Zayat
          Emile Ashkar Bldg Rubeiz
          St Clemenceau Medical Center
          Beirut,lEBANON


          MTC fbo FWCG Diversified
          Alternative Inc Craig Martin
          10 S Almaden Blvd Suite 1250
          San Jose, CA 95113


          NAI Properties LLC
          Attn Ned Israelsen
          8881 Detwiler Rd
          Escondido, CA 92029-8018


          Naughty Nits LLC
          2809 Werle Drive Suite 10
          Williamsville, NY 14221


          Nit Not LLC
          404 University Dr East Ste E
          College Station, TX 77840


          Nit Wits LLC
          683 S Linwood Beach Rd
          Linwood, MI 48634


          Nits End LLC
          23 Atkinson Depot Road
          Plaistow, NH 03862


          Nitzy Lice Removal
          1126 Rockefeller Drive
          Sunnyvale, CA 94087
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 50 of 63




          North Chicago Lice Clinic Inc
          6304 N Albany
          Chicago, IL 60659


          North Dakota Development Fund
          1600 East Century Avenue
          Bismark, ND 58503


          Northwest Lice Clinics Inc
          PO Box 25829
          Portland, OR 97298-0829


          Obligado and Cia
          Paraguay 610 C1057AAH
          Buenos Aires, ARGENTINA


          Outbrain Inc
          39 West 13th Street 3rd Floor
          New York, NY 10011


          Packaging Corporation of America
          PO Box 51584
          Los Angeles, CA 90051-5884


          Patrick Neville
          3210 Timberline Drive
          Highland Village, TX 75055


          Paul Weiden Arizona LLC
          Attn Paul Weiden
          2028 Fairview Ave E
          Seattle, WA 98102
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 51 of 63




          Paulina Del Hierro
          Lucia Espinosa
          Avenida Interoceanica
          km 15 1/2 y Ave Florencia
          Quito ECUADOR OF 316


          Perez Family Clinic LLC
          900 Crested Butte Blvd
          Mt Vernon, WA 98273


          Phil M Triolo 401(k) PSP
          Attn Phil Triolo
          86 Skycrest Lane
          Salt Lake City, UT 84108


          Phil Triolo and Associates LC
          86 Skycrest Lane
          Salt Lake City, UT 84108


          Philip Moon
          314A 4th Avenue
          San Francisco, CA 94118


          Phillip Madsen
          795 Baker Dr
          Midvale, UT 84047


          Phyllis Sue and Ronald S Howell
          2532 S Davis Boulevard
          Bountiful, UT 84010


          Pikover Trust
          Attn Yuri Pikover
          28411 La Plumosa
          Laguna Niguel, CA 92677
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 52 of 63




          Piojito Bye Bye
          Centro Comericial Plaza
          Tibas Local 27
          ubicado en San Juan De Tibas
          San Jose, COSTA RICA


          Prince Properties LLC
          103 Camden Place
          Madison, MS 39110


          Promedt Consulting
          Altenhofstasse 80
          66386 St Ingbert
          GERMANY


          QRS Solutions LLC
          3136 N 2700 W
          Farr West, UT 84404


          Quartic Enterprises Inc
          12811 Everhart Pointe Dr
          Tomball, TX 77377


          Que Content Kyuzo Corporation
          Attn Benny Rubin
          77 Division Avenue No 14
          Brooklyn, NY 11211


          Quest Trust Company
          FBO Clifton G Purkiser IRA
          17171 Park Row Suite 100
          Houston, TX 77084
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 53 of 63




          Randall Block
          2641 Filmore Street
          Salt Lake City, UT 84106


          Rania Zayat
          Emile Ashkar Bldg Rubeiz
          St Clemenceau Medical Cente
          Beirut, LEBANON


          Red Pepper Software
          2436 W 700 S SUITE 202
          Pleasant Grove, UT 84062


          Reliable Background Screening
          8149 East Evans Road
          Suite C9
          Scottsdale, AZ 85260


          Rich and Janice Catalan
          1360 Cossette Drive
          Fargo, ND 58104-8207


          Rigby Investments LLC
          Larry Rigby
          2857 Comanche Dr
          Salt Lake City, UT 84108


          Rita Huff
          1291 Christian Dr
          Watkinsville, GA 30677


          Roy Hammond
          1825 E 250 S
          Springville, UT 84663
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 54 of 63




          Rudd Investments
          David Rudd
          1794 E Fort Douglas Circle
          Salt Lake City, UT 84103


          Ryan Nelson
          3941 Leeward Passage Ct No 102
          Bonita Springs, FL 34134


          Saerrha Vivian
          103 12745 16th Ave
          Surrey, BC V4A IN2
          CANADA


          SaLeah Snelling LLC
          11024 W Inglin Drive
          Boise, ID 83709


          Savanna Mitchell
          31 N Cliffe Drive
          Wilmington, DE 19809


          SBS Investments
          1702 Hazelwood Court
          Jonesboro, AR 72401


          Schmal Family Trust
          Attn Dennis Schmal
          350 Bryan Drive
          Alamo, CA 94507


          Sheila Patil
          601 Brentwood Court
          King of Prussia, PA 19406
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 55 of 63




          Shire Investment Group
          Pty Ltd ACN 615 176 371
          6 171 Lower Gibbes Street
          Chatswood NSW, AUSTRALIA 02067


          Smullen Couriers Limited
          Enniscoffey Gaybrook
          Mullingar Westmeath N91 P5D8
          IRELAND


          SoCal IP Law Group LLP
          310 N Westlake Blvd
          Westlake Village, CA 91362


          SOCI Inc
          Dept LA 24700
          Pasadena, CA 91185-4700


          Sonia Troyon
          Avenue de Tivoli 27 A
          Canton de Vaud Lausanne
          SWITZERLAND 01007


          South Texas Lice Clinics LLC
          3127 Laura Lee Way
          San Antonio, TX 78223


          Southern Valley Angel Fund LLC
          Dan Hodgson
          1251 Pegasus Road
          Wahpeton, ND 58075
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 56 of 63




          SRC PST
          Stephen Harmsen
          26 N State Street
          Salt Lake City, UT 84103


          Stephen Harmsen
          26 N State Street
          Salt Lake City, UT 84103


          Stevens Family Investments
          Attn Todd Stevens
          1936 E Yale Ave
          Salt Lake City, UT 84108


          Stratus Building Solutions
          217 West Cottage Avenue
          Sandy, UT 84070


          Sugarhouse Archive and Shred
          450 E 2200 S
          Salt Lake City, UT 84115


          Suntek Global
          11F2 No 108 Minquan Rd
          Xindian District
          New Taipei City, TAIWAN 231


          Syd Aland
          1603 E Harvard Avenue
          Salt Lake City, UT 84105


          Tanya Kensley LLC
          4248 McMurry Avenue
          Fort Collins, CO 80525
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 57 of 63




          Thayne and Davis LLC
          10 West Broadway
          Suite 700
          Salt Lake City, UT 84101

          The Bert and Kate Bunnell Family
          Living Trust
          Attn Bert Bunnell Trustee
          1720 Emigration Canyon
          Salt Lake City, U 84108


          The Bright Side LLC
          600 W Main Street Lower Level
          Sun Prairie, WI 53590


          The Chino Family 2007
          Trust U/T/A 10/13/07
          Attn Richard Chino
          3255 Villa Highlands Dr
          Pasadena, CA 91107


          The Chui Dynasty Trust
          Attn Bill Chui
          PO Box 80921
          San Marino, CA 91118


          The Extra Mile SL
          Balmes 347
          Barcelona
          SPAIN 08006


          The Gabko Trust
          Attn Anthony and Steve Kofsky
          1547 14th Street
          Santa Monica, CA 90404
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 58 of 63




          The Graham-Dunitz Family Trust
          Attn Jody Dunitz
          15225 Sutton St
          Sherman Oaks, CA 91403

          The Grossman Family Trust
          Attn Margaret Greg Grossman Trustee
          475 Bellmore Way
          Pasadena, CA 91103


          The Linko Trust
          Attn Anthony and Steve Kofsky
          1547 14th Street
          Santa Monica, CA 90404


          The MIH Group LLC
          3001 Plymouth Road
          Ann Arbor, MI 48105


          The Richard P Corey and
          Heidi K Corey Family Trust
          Attn Dick and Heidi Corey
          2115 Cumberland Dr
          Holladay, UT 84124


          The South African Lice Clinic
          19 Goedehoop Crescent
          Hurlingham Manor Sandton
          Gauteng Johannesburg
          SOUTH AFRICA 02196


          The Stravitz Living Trust
          Attn Russell Stravitz
          1690 Mandeville Canyon Rd
          Los Angeles, CA 90049
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 59 of 63




          The Trade Group Inc
          1434 Patton Place
          Suite 190
          Carrollton, TX 75007


          Thomas N Parks
          5892 S Whitewater Circle
          Holladay, UT 84121


          Thomas Wilburn
          46 Pickman Road
          Beverly, MA 01915


          Tien Du
          1126 Rockefeller Drive
          Sunnyvale, CA 94087


          Trade Alternatives Inc
          1504 184th Ave NE
          Bellevue, WA 98008


          TranscribeMe Inc
          PO Box 748676
          Los Angeles, CA 90074-8676


          TRNKS Pty Ltd ACN 623 474 519
          6 171 Lower Gribbes Street
          Chatswood
          New South Wales, 02067
          AUSTRALIA


          U of U Research Foundation
          615 Arapeen Dr
          Suite 310
          Salt Lake City, UT 84108
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 60 of 63




          U of U Research Foundation
          Tech Commercialization Office
          Attn Spencer Walker
          615 Arapeen Drive Ste 310
          Salt Lake City, UT 84108


          UL Information and Insights
          32959 Collection Center Drive
          Chicago, IL 60693-0329


          UND Center for Innovation
          Foundation dba DVG Inc
          Attn Hans Peterson
          4200 James Ray Drive
          Grand Forks, ND 58203


          Unishippers
          770 E Main Street
          Suite 408
          Lehi, UT 84043


          University of Utah
          Spencer Walker
          615 Arapeen Drive Suite 310
          Salt Lake City, UT 84108


          US Securities Exchange Commission
          Attn Bankruptcy Counsel
          444 South Flower Street Suite 900
          Los Angeles, CA 90071-9591


          Utah State Tax Commission
          Attn Bankruptcy Unit
          210 N 1950 W
          Salt Lake City, UT 84134
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 61 of 63




          Valley Angel Investment Fund LLC
          Attn Tommy Kenville
          4200 James Ray Drive
          Grand Forks, ND 58203


          Verizon Wireless
          PO Box 660108
          Dallas, TX 75266


          Viko Industries LTD
          Unit 13 15 F Chevalier Comm Centre
          No 8 Wang Hoi Road Kowloon Bay
          Kowloon, HONG KONG


          Virginia Bazis
          1502 Chanticleer Drive
          Cherry Hill, NJ 08003


          Virginia Lice Removal LLC
          12605 Southwick Terrace
          Midlothian, VA 23113


          WAJTA LLC
          251 Promise Way
          Hollister, CA 95023


          Walgreens
          200 Wilmot Rd
          Deerfield, IL 60015


          Wayne B Dirkman Point Trust
          Attn Wayne Dirkman
          16743 River Oaks Blvd
          Fergus Falls, MN 56537-9395
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 62 of 63




          Webbingham LLC
          25606 180th Ave SE
          Covington, WA 98042


          Winkler Enterprises
          8943 Garrett Way
          Manassas, VA 20112


          WSRP LLC
          155 North 400 West
          Suite 400
          Salt Lake City, UT 84103


          Wyman Security LC
          Dennis Wyman
          175 W 200 S Ste 4009
          Salt Lake City, UT 84101


          XMission
          51 E 500 S
          Suite 200
          Salt Lake City, UT 84111


          Yext
          61 Ninth Avenue
          New York, NY 10011


          YRC Freight
          PO Box 730375
          Dallas, TX 75373-0375


          Yuri Pikover
          28411 La Plumosa
          Laguna Niguel, CA 92677
Case 9:21-bk-10269-DS   Doc 1 Filed 03/19/21 Entered 03/19/21 16:15:49   Desc
                        Main Document    Page 63 of 63




          Yuyao Safe Beauty Lice Comb Factory
          No 518 Yonghe East Road
          Langxia Street
          YuYao Zhejiang
          CHINA
